DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/05/2021.  Claims 1-20, 23-31, 33-37, 39-61, 64-72, 74-78, 80-88, 90-97, and 99-100 are still pending in the application.

Allowable Subject Matter
Claims 1-20, 23-31, 33-37, 39-61, 64-72, 74-78, 80-88, 90-97, and 99-100 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record as indicated in the prosecution history, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "the triggering event based on one or more of a change of an angle of arrival of at least one reference signal or a change, by the first wireless device, of an antenna selected for reception; and based on the detecting the occurrence of the triggering event: determining one or more beam correspondence states for one or more beams or portions of beams the first wireless device is able to use for communication; and transmitting one or more indications of the one or more beam correspondence states to a second wireless device, wherein the one or more indications of the one or more beam correspondence states indicate whether the first wireless device has the a capability of beam correspondence between the one or more beams and corresponding one or more transmit or receive beams the first wireless device is able to use for communication," as recited in group claims 1-15, 42-56, 83-85, and 92-94; "wherein the one or more indications of the one or more beam correspondence states indicate whether the second wireless device has the a capability of beam correspondence between the one or more beams and corresponding one or more transmit or receive beams the second wireless device is able to use for communication, the one or more indications indicating one or more first beams without beam correspondence and one or more second beams with beam correspondence; and selecting an approach for beam management for the second wireless device based on the received one or more indications," as recited in group claims 16-20, 23-29, 57-61, 64-70, 86-87, and 95-96; "transmitting the at least one indication to a second wireless device, wherein the at least one indication of the at least one beam correspondence state indicate: the first wireless device has a capability of beam correspondence between the first subset and corresponding one or more first transmit or receive beams the first wireless device is able to use for communication; and the first wireless device does not have the capability of beam correspondence between the second subset and corresponding one or more second transmit or receive beams the first wireless device is able to use for communication," as recited in group claims 30-31, 33-34, 71-72, 74-75, 88 and 97; and "wherein the at least one indication of the at least one beam correspondence state indicates: the second wireless device has a capability of beam correspondence between the first subset and corresponding one or more first transmit or receive beams the second wireless device is able to use for communication; and the second wireless device does not have the capability of beam correspondence between the second subset and corresponding one or more second transmit or receive beams the second wireless device is able to use for communication; and selecting an approach for beam management based on the at least one indication of the at least one beam correspondence state," as recited in group claims 35-37, 39-41, 76-78, 80-82, 90-91, and 99-100; structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kundargi et al. (US 10,567,065).
Kundargi et al. (US 10,951,300).
ETSI TR 138 912,  5G; Study on New Radio (NR) access technology (3GPP TR 38.912 version 14.0.0 Release 14), V14.0.0, 77 pages, May 2017.
3GPP TS 36.331,  3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 13), V13.8.1, 644 pages, January 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 9, 2021